Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (U.S. Patent 8,382,271) 
	Goto et al. discloses the following claimed subject matter:
Re-claim 1, an ink jet textile printing ink set comprising: an ink composition (see col.5-6, “inkjet Ink”; col.25, “Recording Medium”); and a process liquid composition, wherein the process liquid composition contains a cationic compound and a compound having one quaternary ammonium in a molecule (see pretreatment, col.25, “Pretreatment Liquid” and “Cationic Organic Compound”); and the ink composition contains a pigment and an organic solvent, the organic solvent being a polyhydric alcohol solvent and a content of the polyhydric alcohol solvent being 10.0 mass% or more and 55.0 mass% or less. (see cols.13-14, “Water-soluble Organic Solvent”)

Re-claim 2, wherein a content of the compound having one quaternary ammonium in the molecule is 3.5 mass% or more and 11.0 mass% or less based on a total mass of the process liquid composition. (col.27, lines 18-28)

Re-claim 3, wherein a content mass ratio of the cationic compound to the compound having one quaternary ammonium in the molecule is 0.7 or more and 2.3 or less. (see also col.27, lines 18-28)

Re-claim 4, wherein the ink composition further comprises a resin particle. (see col.21,  “water dispersible Resin”)

Re-claim 5, wherein the resin particle contained in the ink composition is a polycarbonate urethane resin particle. (see also cols.13-14, “Water-soluble Organic Solvent”)

Re-claim 6, wherein the ink composition contains 1.0 mass% or more and 45.0 mass% or less of a solvent having a boiling point of 210°C or more as the polyhydric alcohol solvent. (see also cols.13-14, “Water-soluble Organic Solvent”)

Re-claim 7, wherein the compound having one quaternary ammonium in the molecule is a betaine. (col.18, see cationic group of “Amphoteric Surfactants”)

Re-claim 8, wherein the compound having one quaternary ammonium in the molecule is trimethylglycine. (col.18, see cationic group of “Amphoteric Surfactants”;  see also col.26, lines 43-47)

Re-claim 9, wherein the ink jet textile printing ink set is used for recording on cotton fabric. (see cloth; col.25, “Recording Medium”)

	The printing method recited in independent claims 11 includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. in view of Ishikawa et al. (U.S. Patent 9,827,778)
Goto et al. discloses an ink jet textile printing system comprising: a process liquid adhesion unit (defined as applicator 304; fig.10) that adheres a process liquid composition (301) containing a cationic compound and a compound having one quaternary ammonium (see pretreatment, col.25, “Pretreatment Liquid” and “Cationic Organic Compound”) in a molecule to fabric (see cloth; col.25, “Recording Medium”); and an ink jet textile printing apparatus that comprises an ink jet head (320; col.29, line 24-col.31, line 59) including a nozzle for discharging an ink composition containing a pigment and an organic solvent, the organic solvent being a polyhydric alcohol solvent and a content of the polyhydric alcohol solvent being 10.0 mass% or more and 55.0 mass% or less, to adhere the ink composition to the fabric. (see cols.13-14, “Water-soluble Organic Solvent”) 
Goto et al. discloses the instant claimed subject matter as noted above with the exception of a circulation passage for circulating the ink composition.
Ishikawa et al. (fig.3, 7) discloses the inkjet printhead (2) having the ink circulating passage (63) that return the ink via discharge port (170). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the Ishikawa et al. teachings with the Goto et al. ink-jet printer. The reasons for doing such would have been to save ink while maintaining the constant pressure inside the printhead.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853